DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huebinger (2009/0293953).
As for claim 1, Huebinger shows in Figs. 1-12 and related text a method comprising: 
forming a fuse structure 108 over a substrate 102 (Figs. 3-4), wherein the fuse structure includes: 
      an anode 112a, 
      a cathode 112b, 
      a fuse link 110 extending along a first direction between the anode and the cathode, such that the fuse link connects the anode and the cathode, wherein the fuse link has a first edge and a second edge that each extend along the first direction from the anode to the cathode, a first width d5 of the fuse link is defined between the first edge and the second edge, and the first width is defined along a second direction that is different than the first direction, and 

forming a first cathode connector 122 and a second cathode connector 122 over the fuse structure, wherein the first cathode connector is spaced a distance (width of) 122 along the second direction from the first longitudinal axis, the second cathode connector is spaced a distance (width of) 122 along the second direction from the second longitudinal axis, such that the first cathode connector and the second cathode connector are spaced equidistant respectively from the fuse link (each of 122 is spaced from the fuse link by 120), and further wherein the first cathode connector does not intersect the first longitudinal axis, and the second cathode connector does not intersect the second longitudinal axis, such that the central region is free of the first cathode connector and the second cathode connector.

As for claim 2, Huebinger shows the forming the fuse structure over the substrate includes patterning a metal layer 114 ([0040]).

As for claim 3, Huebinger shows the forming the fuse structure over the substrate includes patterning a polysilicon layer 106 ([0030], lines 3-6). 

As for claim 4, Huebinger shows the forming the first cathode connector and the second cathode connector over the fuse structure includes patterning a dielectric layer 116 to form a first cathode connector opening 118 and a second cathode connector opening 118 that expose the cathode (Figs. 6-7; [0043]-[0044]).

As for claim 5, Huebinger shows the forming the first cathode connector and the second cathode connector over the fuse structure further includes filling the first cathode connector opening and the second cathode connector opening with a metal 122 (Figs. 8-9;  [0048]).

As for claim 6, Huebinger shows the forming the first cathode connector and the second cathode connector over the fuse structure further includes: 
forming a diffusion barrier layer (bottom portion of) 122 over the dielectric layer and the exposed cathode ([0048], lines 4-6: i.e. Cu); and 
forming a metal layer (top portion of) 122 over the diffusion barrier layer, wherein the diffusion barrier layer and the metal layer fill the first cathode connector opening and the second cathode connector opening ([0048], lines 4-6: i.e. Al).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huebinger (2009/0293953) in view of Lee et al. (2004/0121584).
As for claims 7 and 8, Huebinger disclosed substantially the entire claimed invention, as applied to claim 1 above, except the forming the first cathode connector and the second cathode connector over the fuse structure includes performing a dual damascene process (claim 7); wherein the performing the dual damascene process includes forming a line over the first cathode connector and the second cathode connector (claim 8).

As for claim 7, the forming the first cathode connector and the second cathode connector over the fuse structure includes performing a dual damascene process ([0031]).

As for claim 8, the performing the dual damascene process includes forming a line 111a over the first cathode connector and the second cathode connector. 
Huebinger and Lee et al. are analogous art because they are directed to a method of forming via contacts performed by a damascene process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huebinger with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to perform a dual damascene process; wherein the dual damascene process includes forming a line over the first cathode connector and the second cathode connector, as taught by Lee et al., in Huebinger's device, in order to simplify the processing steps of making the device and reduce the cost of the device.

Allowable Subject Matter
Claims 9, 10, 12-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner's statement of reasons for the indication of allowable subject matter had been provided in the previous office action mailed on September 29, 2020.

Response to Arguments
Applicant's arguments filed on March 31, 2020 have been fully considered but they are not persuasive. 
Applicant argues that "none of the cited references, alone or in combination, disclose forming a fuse structure, a first cathode connector, and a second cathode connector configured as recited in amended Independent Claim 1".
The examiner disagrees because applicant did not provide an evidence that why the cited references, alone or in combination do not disclose forming a fuse structure, a first cathode connector, and a second cathode connector configured as recited in amended independent claim 1.
Furthermore, Huebinger clearly disclose in Figs. 1-12 and related text forming a fuse structure, a first cathode connector, and a second cathode connector configured as recited in amended independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811